Citation Nr: 1333988	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residual scarring from a stab wound to the back.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In this regard, the July 2009 rating decision granted service connection for residual scarring from a stab wound to the back and assigned an initial non-compensable rating, effective February 27, 2008.  The Veteran appealed with respect to the propriety of the initially assigned rating for such disability.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  

In his February 2012 substantive appeal, the Veteran argued that he had back problems due to his stab wound, to include difficulty lifting and standing for a long period of time, and was unable to work due to his medical problem.  Therefore, the Board finds that the issues of entitlement to a compensable rating for residuals of a stab wound to the back, muscle group XX, and entitlement to a total disability rating based on individual unemployability (TDIU) are raised by the record.  As such have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire appeal period, the Veteran's residual scarring from a stab wound to the back is superficial, but it is not of such a size so as to warrant a compensable rating and is not shown to affect the head, face, or neck, or is deep, nonlinear, unstable, or painful; causes limited motion; or results in limitation of function or other disabling effects.   


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial compensable rating for residual scarring from a stab wound to the back have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2002), (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2008 letters, sent prior to the initial decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim for residual scarring from a stab wound to the back as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

After service connection was granted in the July 2009 rating decision, the Veteran appealed with respect to the propriety of the initially assigned rating from the original grant of service connection for residual scarring from a stab wound to the back.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for residual scarring from a stab wound to the back was granted and an initial rating was assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and providing an examination when warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

In this regard, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, the Veteran was afforded a VA examination in June 2009 to evaluate his residual scarring from a stab wound to the back.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

The Board notes that the Veteran essentially alleged that the VA examination was inadequate in his notice of disagreement received February 2010.  He stated that the VA examiner did not examine him; rather, he simply asked him to lift his shirt, looked at him, and then said he could leave.  The Veteran asserted that the VA examiner did not touch him, or ask him any questions.  However, the Board finds that the June 2009 VA examination is adequate to evaluate the Veteran's service-connected residual scarring from a stab wound to the back, as the matters detailed in the examination report address the relevant rating criteria.  The level of detail provided in the VA examiner's report necessarily required an adequate level of examination and questioning to complete.  In this regard, the VA examination report includes a narrative history of the Veteran's symptoms related to the scar and stab wound.  In addition, size measurements down to the hundredth of a centimeter with a description of the appearance and location of the scar at issue, the results of palpation of the muscles involved, and explanatory narrative addressing the relevant rating criteria are all included in the VA examination report.  As such, the Board finds no merit in the Veteran's argument that the June 2009 VA examination is inadequate. 

The Board acknowledges that the July 2009 VA examination was conducted over four years ago; however, the Veteran has not alleged worsening since such VA examination.  In this regard, while he and his representative have claimed that his residual scarring from a stab wound to the back is worse than the current noncompensable rating, they have not contended that the condition has increased in severity since the July 2009 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran claims that his residual scarring from a stab wound to the back is more severe than as reflected by the currently assigned noncompensable rating.  Therefore, he contends that he is entitled to a compensable initial rating for his disability.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran's service-connected residual scarring from a stab wound to the back is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board observes that the schedular criteria for evaluating scars have been revised during the pendency of the Veteran's appeal.  Specifically, the amendment, affecting Diagnostic Codes 7800-7805, was revised effective October 23, 2008.  See Fed. Reg. 54, 708 (Sept. 23, 2008).  Such rating criteria only apply to claims filed on and after October 23, 2008.  In the instant case, the Veteran's claim was filed in May 2008.  Such the revised regulations are technically inapplicable to his pending initial rating claim.

However, the December 2011 statement of the case analyzed the assigned rating under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board has also evaluated the Veteran's claim under the criteria in effect prior to October 2008 (which was in effect as of August 2002 (2002)), as well as the criteria in effect after the revision in October 2008 (2013).  

Diagnostic Code 7804 (2002) provides for a 10 percent rating for superficial scars that are painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.    

Diagnostic Code 7804 (2013) provides for a 10 percent rating for one or two scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, one must add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  Ratings higher than 10 percent under this code require three or more scars.   

Pertinent evidence includes the Veteran's February 2008 claim and later statement in support, where he sought service connection for his stab wound to the back, and indicated that the injury caused problems sitting erect, standing, bending, and lifting.  In his notice of disagreement, the Veteran argued that he was entitled to a 10 percent rating because his scar was sensitive and painful.  He indicated that he had pain in his mid-back area and argued that the skin is sensitive to touch where the scar is.  The Veteran reiterated his statement that his scar was sensitive in his Form 9 appeal to the Board.  

The service treatment records include a January 1979 treatment note for a stab wound the Veteran suffered while on leave.  The treatment note identified a 1cm laceration at the T8 level on the Veteran's right side that was well-healed.  

Private treatment records from various providers covering the period from November 1988 to June 2008 concern treatment for unrelated ailments and surgeries.  Such are negative for any complaints, treatment, or diagnoses referable to his scar. 

The Veteran underwent a VA examination in June 2009.  At such time, he reported symptoms associated with the musculoskeletal and muscle systems of his back.  He did not indicate any symptoms associated with his back scar.  Upon physical examination, the VA examiner noted a scar on the posterior side of the trunk precisely located on the back.  The scar was nonlinear with an oval shape and calculated area of 0.20cm.  The posterior portion of the scar measured 0.5cm by 0.4 cm.  The scar was not painful on examination, and there was no skin breakdown.  The VA examiner indicated that the scar was superficial, with no underlying tissue damage, and no keloid formation.  Both inflammation and edema were absent.  The scar was not disfiguring according to the VA examiner, and the scar did not limit the Veteran's motion, and there was no limitation of function due to the scar according to the VA examiner.  

VA treatment records reflect a July 2009 note where the Veteran reported mid-back pain.  Upon physical examination, no notes were made in the skin section.  A July 2009 CT of the thoracic spine included an impression that found no abnormalities of the thoracic spine or the paraspinous soft tissues, and no sign of injury.   An October 2009 VA treatment record reflects complaints of back pain after a stab wound.  The Veteran indicated that, since his in-service stab wound, he has experienced ongoing mid and low back pain as well as muscle spasms.  Upon physical examination, there was mild tenderness at the bilateral upper lumbar paraspinal areas and mild thoracolumbar kyphosis.  It was noted that the July 2009 CT scan was negative.  The impression was chronic low and mid back pain, possible neuropathic pain from stab sound versus spondylosis.  No complaints or findings referable to the Veteran's scar were noted. 

In April 2010, the Veteran reported low back problems and a stab wound to the middle back in 1977.  Upon a review of systems, the Veteran reported low back pain (spasm) if there was too much bending or lifting.  Upon physical examination, the Veteran's skin was noted to be warm and dry, and scars on his back were noted to be small, with one on the lower left of midline, and one on the upper right of midline.  However, there was no report of any symptoms associated with the Veteran's scars.  A September 2011 VA treatment record reflects complaints of chronic low back pain; however, no complaints referable to the Veteran's scar were reported.  Likewise, physical examination did not reveal any findings referable to the Veteran's back scar.  

Based on the preceding evidence, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected residual scarring from a stab wound to the back pursuant to Diagnostic Code 7804 (2002), (2013).  In this regard, the Board finds that the probative evidence does not show that his scar is superficial and painful on examination, or unstable or painful.    

The Board again notes that Diagnostic Code 7804 (2002) provides for a 10 percent rating for superficial scars that are painful on examination.   A superficial scar is defined as one not associated with underlying soft tissue damage.  The Board finds that the Veteran's scar is superficial, as the VA examiner indicated that the Veteran's scar was superficial with no underlying tissue damage, and an unrelated July 2009 CT of the thoracic spine included an impression that found no abnormalities of the paraspinous soft tissues, and no sign of injury.  The Board also finds that the Veteran's scar was not painful on examination, which is supported by such a finding at the July 2009 VA examination.  

Further, the VA treatment records reveal the Veteran's self-reported history, which was negative for any complaints associated with his back scar.  Moreover, physical examinations did not reveal any findings pertinent to his scar.  Finally, as indicated above, the Veteran's assertion that the VA examiner failed to examine him or touch him to determine whether his scar was painful lacks merit. As such, the Board finds that the evidence is against a finding that the Veteran's superficial scar was painful on examination.  Thus, the evidence is against a finding that he is entitled to a compensable rating for service-connected residual scarring from a stab wound to the back pursuant to Diagnostic Code 7804 (2002).

The Board further finds that a compensable rating under Diagnostic Code 7804 (2013) is not warranted.  As indicated previously, such code provides for a 10 percent rating for one or two scars that are unstable or painful.  However, the probative evidence fails to demonstrate that the Veteran's back scar is manifested by such symptoms.  In this regard, the Board has first considered whether such scar is unstable.  As indicated in Note (1) to the diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Service treatment records noted that the scar was well-healed, VA treatment records that mention the Veteran's skin do not note instability or a lack of covering for the scar, and the VA examiner indicated that there was no skin breakdown when reviewing the scar.  As such, the evidence fails to show that the Veteran's back scar is unstable.     

Furthermore, for the same reasons previously discussed, the Board finds that the probative evidence fails to show that the Veteran's scar is painful.  Specifically, the VA examiner noted that the Veteran's scar was not painful on examination and VA and private treatment records are negative for any complaints or findings referable to the Veteran's scar.

In reaching this conclusion, the Board has considered the Veteran's assertions that his scar is sensitive and painful.  In this regard, the Board acknowledges that a lay person such as the Veteran is generally competent to provide lay evidence regarding his symptoms.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience that is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Board acknowledges that the Veteran is competent to state that his scar is sensitive and painful, but the Board finds that the statements lack credibility in light of the rest of the evidence of record.  Specifically, the Veteran sought treatment for mid-back and low back pain as documented in the VA treatment records.  However, the histories of present illness and physical examination reports within these treatment records do not include assertions of pain from the scar, despite the fact that the history was provided by the Veteran while otherwise seeking treatment for pain.  The Board notes that statements made to clinicians for the purpose of treatment are often regarded as reliable and credible since the individual has an interest in providing an accurate representation of his symptoms to obtain the proper treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also notes that the Veteran did not assert that his scar was painful while otherwise seeking treatment, and first raised the matter of pain from the scar in his notice of disagreement.  As such, the Board finds the statement of painfulness and sensitivity offered by the Veteran lacks credibility.  Therefore, his statements regarding such are afforded no probative weight.

Based on the foregoing, the Board finds that the evidence is against an entitlement to a 10 percent rating under Diagnostic Code 7804 (2002), (2013) and the claim must be denied.   The Board has also considered whether the Veteran is entitled to a higher or separate rating for his scar under other Diagnostic Codes pertinent to the evaluation of scars.  

In this regard, Diagnostic Code 7800 (2002), (2013) pertains to scars that result in the disfigurement of the head, face, or neck.  However, as the Veteran's scar is on his back, such Diagnostic Code is inapplicable.  Likewise, while Diagnostic Code 7801 (2002), (2013) pertains to scars other than on the head, face, or neck, such requires that they be deep or cause limited motion (2002), or are deep and nonlinear (2013).  There is no indication in the instant case the Veteran's scar is deep, causes limited motion, or is nonlinear.  Moreover, such is not of a size so as to warrant a rating under Diagnostic Code 7801 (2002), (2013) as such criteria requires that the scar cover an area of at least 6 square inches (39 sq. cm).  Diagnostic Code 7802 (2002), (2013) is also inapplicable as the evidence fails to show that such is superficial and does not cause limitation of motion (2002), or are superficial and nonlinear (2013), and covers an area of at least 6 square inches (39 sq. cm).  Additionally, as the Veteran's scar is not unstable, as previously discussed, he is not entitled to a higher or separate rating under Diagnostic Code 7803 (2002) as such requires that a scar be superficial and unstable.  (In the post-October 2008 revisions, Diagnostic Code 7803 was removed).

A higher or separate rating pursuant Diagnostic Code 7805 (2002), (2013) is also not warranted for the Veteran's back scar.  Diagnostic Code 7805 (2002) provides that scars are to be rated on limitation of function of the affected part.  Diagnostic Code 7805 (2013) is relevant to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  The Board finds that the Veteran does not have any limitation of function from his scar, as the VA examination from June 2009 indicates that the Veteran does not experience any limitation of function from his scar, and it also states that the scar does not limit the Veteran's motion.  Likewise, the VA and private treatment records fail to demonstrate any limitation of function associated with the Veteran's back scar.  Furthermore, the Veteran has not alleged any limitation of function specific to his scarring.  

In this regard, while the Veteran has alleged back problems associated with his stab wound, such involve the musculoskeletal and muscle systems and he has already been awarded a separate rating for such symptomatology.  In this regard, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board finds that a separate or higher rating pursuant to Diagnostic Code 7805 (2002), (2013) is not warranted. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected residual scarring from a stab wound to the back; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residual scarring from a stab wound to the back with the established criteria found in the rating schedule.  The Board finds that the Veteran's residual scarring from a stab wound to the back does not result in any manifestations.  Specifically, while such is superficial, it is not of such a size so as to warrant a compensable rating.  Moreover, it is not shown to affect the head, face, or neck, or is deep, nonlinear, unstable, or painful; causes limited motion; or results in limitation of function or other disabling effects.  Therefore, there are no additional symptoms of his residual scarring from a stab wound to the back that are not addressed by the rating schedule.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran does not contend, and the evidence does not show, that his residual scarring from a stab wound to the back renders him unemployable.  As stated above, the Veteran argued that he was not able to work because of his medical problems and back problems that are not currently pending before the Board, and those claims were referred for adjudication in the Introduction. Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record in relation to the claim currently pending before the Board.  Consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his residual scarring from a stab wound to the back.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

ORDER

An initial compensable rating for residual scarring from a stab wound to the back is denied.  



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


